SIMPSON, Justice.
Petition for certiorari to the Court of Appeals seeking review of the judgment of the Court of Appeals wherein that court rendered no opinion.
We have uniformly held that under such a status a review by this court of the decision of the Court of Appeals cannot be undertaken. Hathcock v. State, 259 Ala. 363, 66 So.2d 927; Lancaster v. State, 258 Ala. 561, 64 So.2d 109; Smith v. State, 241 Ala. 99, 1 So.2d 313; Counts v. State, 240 Ala. 530, 200 So. 113.
This, of course, when no federal question is involved. State v. Parrish, 242 Ala. 7, 5 So.2d 828.
Writ denied.
LAWSON, STAKELY and MERRILL, JJ., concur.